Citation Nr: 1203843	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-49 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable disability evaluation for the Veteran's recurrent pityriasis rosea of the right arm, the groin, the thighs, and the feet.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from April 2004 to April 2008.  He served in Iraq and Afghanistan.  The Veteran was awarded the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Portland, Oregon, Regional Office (RO) which, in part, established service connection for recurrent pityriasis rosea of the right arm, the groin, the thighs, and the feet; assigned a noncompensable evaluation for that disability; and effectuated the award as of April 19, 2008.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected skin disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial compensable disability evaluation for the Veteran's recurrent pityriasis rosea of the right arm, the groin, the thighs, and the feet.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that a compensable evaluation is warranted for his service-connected skin disorder.  The accredited representative indicates that the Veteran's skin disorder affects over 50 percent of his entire body and therefore warrants assignment of at least an initial 60 percent evaluation.  

On October 23, 2008, the Secretary of VA amended the portions of the Rating Schedule applicable to skin disabilities.  The Board notes that the evaluation of the Veteran's skin disability has not been reviewed by the RO under the amended regulation and he has not been informed of the amended regulation.  

The report of a January 2009 VA general medical examination for compensation purposes notes that the Veteran denied receiving any medical treatment.  On examination of the Veteran's skin, the examiner observed that:

He does have numerous slightly scaly reddish to fawn colored round and oval shaped lesions primarily on the covered parts of the body, that is to stay (sic) the face and arms beyond the elbows and lower extremities beyond the knees are essentially spared.  

The Veteran was diagnosed with "pityriasis rosea, recurrent."  

While noting the primary locations of the Veteran's lesions, the VA examiner failed to advance any findings as to the percentage of either the exposed areas or the Veteran's entire body involved.  In the absence of such findings, the provisions of 38 C.F.R. § 4.118 cannot be properly applied.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board concludes that an additional VA dermatological evaluation is needed to resolve the issues raised by the instant appeal.  
 
Accordingly, the case is REMANDED for the following action:
1.  Schedule the Veteran for a VA dermatological examination for compensation purposes in order to determine the current nature and severity of his service-connected skin disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express specific findings as to the percentages of both the exposed areas and the entire body affected by the Veteran's service-connected skin disability.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

